\CJA 20 AFPO!NTMENT OF AND AUTHORITY TO PAY COURT APPO!NTED COUNSEL (Rev. 5/99)

 

 

 

 

 

 

 

 

l, ClR./'DlST.I DlV. CODE 2. PERSON REPR.ESENTED VCUCHER NUMBER
GEORGE HOLIDAY SR _F
3. MAG. DKTJDEF. NU'MBER 4. D|ST. DKT./DEF. NUMBER 5. APPEALS DKT./'DEF. NUMBER 6. OTHER DKT. NUMBER
18-5045-12 TJB
7. IN CASFJ'MATTER OF (Ca.\‘¢ Nairre) 8. PAYMEN'I` CATEGOR\’ 9. TYPE FERSON R.EPRESENTED lO. REPRESENTAT|ON TYPE
X |:l D Lj] (See /nslrucilans)
US v_ GEORGE Felony Petty Ofl'ense Adu|t Dei'enclant Appellent
HOLIDAY,SR ct Mtsde:’neaner n other ct gram oerendam t:t App¢tt¢¢ CC
A Bt'

l l. OFFENSE(S) CHARGED (Cite U.S. Code, ’l't'tle &. Sectlon) !fmore than ana amn.r¢. list (lip tojlve) major emma charged,

according to severin of ofen.re.

21: 841 ~ Contro]led Substance Sell Distrlbute

 

 

12. ATI`ORNEY'S NAME (Mr.rl Name. M.l., msi Nama. including any nr[fix). l3. CGURT ORDER
AND MAlLlNG ADDRESS 0 Appoluting Counse| [] C Co»Counsel
PAULETTE L' PITT, ESQ F Suba For Federa| Del`ender m R Subs Foréletain:d Atlomey
P Subs For Fanel Attorney |:| Y Stendby ounae
97 MAIN sTREET 13
WOODBR.IDGE, NJ 07095 Pn'or Attorney‘a
* ` ‘ Datea:

 

[:] Because the above-named person represented has testified under oath or has otherwise
Telephone Number.' 908-421~0;2_6 " " ' this Court that lie or site (|) la financially unable to employ counsel and (2) does not

wish to waive couruel. d because the interests of justice so require, the attorney whose
is appointed to represent tlu' thls case. OR°

 

14. NAM.'E AND MAIL,lNG ADDRFSS OF LAW FIRM (Only provide per lil.riructian.r)

  
  
 

 

 
 

\
el OHicer or By OYQG' of the Cour\

lleR/lX

Dete oi`Order Nune Pro Tuno Date
Repayment or partial repayment ordered from the person represented l'or this service at time
appolnrrnent. l:] YES U NO

 

|

l l

TOTAL MATH/l'ECl-l. MA’l'l'l/TECH.
CATEGORIES (Ailach itemization af services with daie.r) C€glukr LEDS AMOUNT ADIUSTED ADJUSTED ADRl;I;I/'l[g`l:’AL
Cl..AlMED HOURS AMO

 

l5. n. An‘uimgnta.nd/or Plen

b. Ba.ii end Detention Henn`ng§
o. Motion Henting

d. Tn'al
e. Sentenct'ng Hean'ng
t'. Revocah'on Hem`nis
g. Apgeals Coun

lt. Other {§Ee_»eliy_ on additional shue/si

(RATE PER HO R -S \ TQTAjl.._Si
16. a. lnterviewa and Conl’erences

b. Obtat'ning and reviewing records
c. Leg research and brief writing

d Trave| time
e. lnvoai alive end other work cl von additional sheets
(RATE PER HOE§ - S ) TOTALS:
l7. TrovelEx cases ad ln rkin .meals. milea e eic.

18. thter Ex enses amerith ex rt.rran.rcrl s. vic.

;, 51 t' ` 1 § 1b ; ;~‘ _\} 4

19. CERTIFICAT|ON OF A'ITORNEY/PAYEE FOR 'l'HE PERlOD OF SERVICE 20. AFFOINTMENI` TERMNATION DATE 21. CASE DISPOSITION

TO ll" OTHER THAN CASE COM.`PLETION
3
__________

22. CL.AIM STATUS |:] Flnal Peyment Dlnten'n't Payment Number

Have you previously applied to the court for compensation and/or reimbursement ibr this |:] YP$ [:] NO
Other than from the Coun, have you, or to your knowledge ltaa anyone elle. receMd
rcpreeentation? L__] YES [_`_] NO l|`yes, give details on addltlone| ebeeta
lswear or amrm the truth or correctness of the above atatement.a.

Signature of Attomey

 

 

in

 

 

 

 

 

 

O't ol'

 

 

 

 

 

 

 

 

 

 

 

 

 

|j Supptementel Poymen!

 

ll`yu, were you paid'i m YES D NO
payment (compeltsaiion or anything ofva/ue) from any other source in connection with this

    
 
   

23. lN COU`RT COMP.

 
 

27. TOTAL AMT. A.PPR./CERT.

 
 

 

ZB. SIGNATU'R.E OF THE PR.ESI.DING JUD!CIAL OFFlCER DATE ZBa. .lUDGE/MAG. J`UDGE CODE

 

29. lN COURT COMP. 30. OUT OF COURT COMP. 31. TRAVEL EXPENSES 32, OTHER EXPENSES 33. TOTA.L AMT. APPROVED

 

 

 

34. S|GNATUR£ OF CH[EF JUDGE. COURT OF APPEALS (OR DELEGATE) Paymeni approved DATE 34a. JUDGE CODE
in ercex.r ofih'¢ military llrrr_r/ra/d amau)ti.

 

 

 

 

 

 

 

 

